Title: From George Washington to Paul-François-Jean-Nicolas, comte de Barras, 14 May 1781
From: Washington, George
To: Barras, Paul-François-Jean-Nicolas, comte de


                        Sir

                            Head Quarters New Windsor 14th May 1781
                        
                        I have the honor of receiving your Excellency’s letter of the 11th. Give me leave to congratulate you upon
                            your safe arrival and upon your appointment to the command of His Most Christian Majesty’s Fleet and sea forces upon these
                            Coasts. It affords me no small degree of pleasure to find the command devolve upon an officer of your Excellency’s
                            distinguished character.
                        I have fixed upon Monday the 21st of this month for the time of our interview at Weathersfield—And I shall
                            very impatiently wait for the opportunity of convincing you personally that I am with great consideration Yr Excellency’s
                            Most obt and hble Servt.

                    